Citation Nr: 0925595	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-14 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which essentially denied the 
Veteran's application to reopen a previously denied claim of 
service connection for PTSD and also assigned a higher 
30 percent rating effective February 9, 2004, for the 
Veteran's service-connected left shoulder disability.  The 
Veteran disagreed with this decision in October 2004, seeking 
service connection for PTSD and an increased rating for a 
service-connected left shoulder disability.  A Travel Board 
hearing was held at the RO in May 2009.

In testimony at his May 2009 Travel Board hearing, the 
Veteran withdrew his appeal on the issue of an increased 
rating for a service-connected left shoulder disability.  See 
38 C.F.R. § 20.204 (2008).  Thus, this issue is no longer 
before the Board.

The Board observes that, in a March 2002 rating decision, the 
RO denied the Veteran's claim of service connection for PTSD.  
This decision was issued to the Veteran and his service 
representative in April 2002.  The Veteran did not appeal 
this decision, and it became final.  See 38 U.S.C.A. § 7104 
(West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for PTSD is as stated on the title page.  
Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim 
should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a March 2002 rating decision, the RO denied the 
Veteran's claim of service connection for PTSD.

3.  The evidence received since the March 2002 rating 
decision does not relate to an unestablished fact necessary 
to substantiate a claim of service connection for PTSD and 
does not raise a reasonable possibility of substantiating 
this claim.



CONCLUSIONS OF LAW

1.  The March 2002 rating decision, which denied the 
Veteran's claim of service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

2.  Evidence received since the March 2002 RO decision in 
support of the claim of service connection for PTSD is not 
new and material; accordingly, this claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in August 2003 and July 2007, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his PTSD to active service, 
evidence of an in-service stressor, linking evidence between 
PTSD and the in-service stressor, and noted other types of 
evidence the Veteran could submit in support of his claim.  
The Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The August 2003 VCAA notice letter also defined new and 
material evidence, advised the Veteran of the reasons for the 
prior denial of the claim of service connection for PTSD, and 
noted the evidence needed to substantiate the underlying 
claim of service connection.  That correspondence satisfied 
the notice requirements as defined in Kent v. Nicholson, 
20 Vet. App. 1 (2006).

Additional notice of the five elements of a service-
connection claim was provided in the July 2007 VCAA notice 
letter and in December 2007, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the Veteran of 
his rights and responsibilities under the VCAA.

As will be explained below in greater detail, the evidence 
does not support reopening the Veteran's previously denied 
service connection claim for PTSD.  Thus, any failure to 
notify and/or develop this claim under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's previously denied service connection 
claim for PTSD is not being reopened, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the Veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file; the Veteran 
does not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  VA 
need not conduct an examination or obtain a medical opinion 
with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for PTSD because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The standards of McLendon are not met in this case.  As will 
be explained below in greater detail, new and material 
evidence has not been received to reopen the Veteran's 
previously denied service connection claim for PTSD.  There 
is no credible evidence of an in-service stressor in any of 
the newly submitted evidence.  Service connection for PTSD 
cannot be granted in the absence of an in-service stressor 
and an after-the-fact medical opinion cannot serve as the 
basis for corroboration of an in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996).  More recent 
medical records also show that the Veteran does not 
experience any current disability due to PTSD which could be 
related to active service.  Thus, the Board finds that 
additional examinations are not required.  Accordingly, VA 
has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

In March 2002, the RO denied the Veteran's claim of service 
connection for PTSD.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  
The Veteran did not initiate an appeal of the March 2002 
rating decision and it became final.

The claim of service connection for PTSD may be reopened if 
new and material evidence is submitted.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The Veteran filed an application to 
reopen his previously denied service connection claim in 
statements on a VA Form 21-4138 which was date-stamped as 
received by the RO on August 12, 2003.  New and material 
evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) 
(2008).  As relevant to this appeal, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  Id.  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence before VA at the time of the prior final RO 
decision in March 2002 consisted of the Veteran's service 
treatment records, his service personnel records, and his 
post-service VA treatment records.  In this decision, the RO 
noted that, although the medical evidence showed that the 
Veteran had been diagnosed as having PTSD, there was no 
credible evidence that the Veteran's claimed in-service 
stressor had, in fact, occurred.  The RO noted that, although 
the Veteran had contended that he had incurred PTSD as a 
result of an in-service gunshot wound, there was no evidence 
that the Veteran had received a gunshot wound during active 
service.  The Veteran's service personnel records also showed 
that he had not participated in combat during active service.  
Finally, the RO noted that the Veteran had contended that he 
had served on "secret missions" during active service and 
had received a gunshot wound during one of these missions.  
The RO concluded that the Veteran's contentions regarding in-
service stressors while on "secret missions" were too vague 
to attempt corroboration.  Thus, the claim was denied.

The newly submitted evidence consists of additional post-
service VA and private treatment records, the Veteran's lay 
statements, and his May 2009 Travel Board hearing testimony.

When he filed his application to reopen his previously denied 
service connection claim in August 2003, the Veteran again 
contended that he had been assigned to "special forces in 
the U.S. Army and most of my personnel files are considered 
classified."

On his completed PTSD Questionnaire, date-stamped as received 
by the RO in August 2003, the Veteran contended that his in-
service stressor had occurred when he was assaulted by a 
group of white soldiers "not from my unit" at Fort Lewis, 
Washington, in 1982.  He stated that he had dislocated his 
left shoulder as a result of this alleged in-service 
incident.

The newly submitted VA treatment records show that, on VA 
outpatient treatment in March 2002, the Veteran reported 
experiencing a "major panic attack" the week before.  He 
reported getting in to an altercation with a state police 
officer.  "The incident clearly set off a PTSD reaction."  
The Veteran also discussed "the atrocities he witnessed 
during his service in Central America.  He relates seeing 
many children and women killed and is still deeply disturbed 
by these events."  The VA social worker noted that the 
Veteran was incapacitated from working at the postal service 
and his PTSD symptoms "are being exacerbated by 
substantiated threats against him and the lack of 
reassurance" from his supervisors.

In December 2002, the Veteran "describes in detail his 
feelings and thoughts re his combat experiences."  Mental 
status examination of the Veteran showed that he was within 
normal limits.  

In September 2003, it was noted that the Veteran had "many 
psychosocial issues which are causing poor sleep and [a] high 
degree of anxiety."  Mental status examination of the 
Veteran showed normal speech, linear thought process, and no 
suicidal or homicidal ideation or psychotic symptoms.  The 
assessment included PTSD with a high degree of stress and 
poor sleep.

In March 2004, the Veteran reported that he was "very 
frustrated" because he wanted to move back to California but 
his "employer is stalling as retaliation."  Mental status 
examination of the Veteran showed he was within normal 
limits.  

On VA examination in October 2004, the Veteran reported that 
"he injured his left arm when he was involved in a fight in 
early 1982 while he was on duty at Fort Lewis.  According to 
his story, he was guarding an area when he got into an 
altercation with seven other men who were dressed in civilian 
clothes.  One of the men struck him on the left shoulder with 
a stick."  The Veteran also reported that he was given the 
diagnosis of PTSD "because he got into fights starting in 
1982."  He readily admitted having a problem with anger.  
The Veteran reported that he had been employed at the postal 
service between 1989 and April 2004.  The impressions 
included PTSD.

On VA outpatient treatment later in October 2004, the Veteran 
reported that, in 1981, he "was jumped by some individuals 
while on guard duty [and] hit in shoulder with board."  The 
Veteran stated that he had quit his job at the postal service 
because his "most recent supervisor was someone who reminded 
him of the individual who assaulted him."  Mental status 
examination of the Veteran showed somewhat rapid speech and 
no thought disorder or psychotic symptoms.  The impression 
was PTSD versus impulse control disorder.

In April 2005, it was noted that the Veteran had been 
referred "for problems with anger and irritability related 
to an assault while he was on guard duty while in the 
service."  The Veteran reported a history of PTSD.  "He 
relates that he is 'always mad' and is preoccupied with 
thoughts of revenge on the individual who assaulted him."  
He also reported a history of assaults and angry outbursts.  
Mental status examination of the Veteran showed full 
orientation, speech within normal limits, coherent and 
organized thought processes, relevant thought content, and no 
psychotic symptoms.  The impression included PTSD symptoms 
with a note that the Veteran "doesn't meet full criteria" 
for a diagnosis of PTSD.

In a July 2007 statement, the Veteran contended that his in-
service stressor had occurred when he was physically 
assaulted by others in March or April 1982.

On VA examination in April 2008, the Veteran complained of 
depression secondary to recurrent dislocation of the left 
shoulder.  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records and post-
service VA treatment records.  The Veteran "stated that at 
the age of 20 he was hit in the left shoulder during an 
incident in February 1982.  He said that he fell down some 
stairs and his shoulder was 'messed up.'  The Veteran states 
that the incident involved racial discrimination."  The 
Veteran reported that he is always "pissed off."  The VA 
examiner noted that the Veteran had dislocated his shoulder 
"prior to the alleged fight" in active service.  Mental 
status examination of the Veteran showed no abnormal 
movements, no psychomotor retardation or agitation, speech of 
regular rate and rhythm, linear, logical, and goal-directed 
thought process, no evidence of loosening of associations, 
paranoia, or delusions, no auditory or visual hallucinations, 
no ideas of reference, no suicidal or homicidal ideation, and 
full orientation.  The VA examiner stated that the Veteran 
"does not present with evidence of major depression or 
depression, secondary to recurrent left shoulder 
dislocations.  His primary diagnosis is more likely to be an 
antisocial personality disorder rather than any Axis I 
pathology."  This examiner also stated that "the alleged 
fight [the Veteran] was involved in while in the military was 
not his first fight, by his report, and seem to be part of 
his personality disorder rather than a major mental 
illness."  He also opined that it was more likely than not 
that the Veteran's antisocial personality disorder "is 
causing him to become involved in fights rather than an 
Axis I diagnosis."  The diagnoses included no evidence of 
major mental illness.

On VA outpatient treatment in November 2008, the Veteran 
reported a history of mood problems for the past 25 years 
characterized by a depressed mood, anger leading to fights 
"in the remote past," irritability, intermittent insomnia, 
and intense dreaming.  Mental status examination of the 
Veteran showed regular rate and rhythm of speech, no 
psychomotor abnormalities, coherent, logical, and goal-
directed thoughts without suicidal or homicidal ideation or 
auditory or visual hallucinations, and full orientation.  The 
impressions included depressive disorder, not otherwise 
specified.

In April 2009, the Veteran reported that his left shoulder 
had been dislocated "when he was attacked from behind while 
in" active service.  The Veteran also reported that he had 
been "so embarrassed by this that he has lied to his family 
since stating it came from being shot."  Mental status 
examination of the Veteran showed coherent, logical, and 
goal-directed thoughts, fleeing suicidal ideation without a 
plan, and no homicidal ideation, auditory or visual 
hallucinations.  The assessment was depressive disorder, not 
otherwise specified.

The Veteran testified at his May 2009 Travel Board hearing 
that his in-service stressor had occurred when he was 
physically assaulted during an altercation which had occurred 
on October 22, 1981, while he was on active service.

With respect to the Veteran's application to reopen a claim 
of service connection for PTSD, the Board notes that the 
evidence which was of record in March 2002 showed that, 
although the Veteran had been diagnosed as having PTSD, there 
was no credible evidence that the Veteran's claimed in-
service stressor had occurred.  At that time, the evidence 
included statements from the Veteran that his PTSD was 
related to an in-service gunshot wound incurred while on 
"secret missions."  The Board notes that, as of March 2002, 
the Veteran also had not reported consistently the 
circumstances surrounding his in-service left shoulder 
injury.  He reported that he had injured his left shoulder in 
service when he fell down in January 1981 and dislocated it 
while in a vehicle in March 1981 (VA examination report dated 
in April 1985).  He also reported that he had dislocated his 
left shoulder on February 2, 1982 (VA Form 21-526 date-
stamped as received by the RO in January 1983).  The RO 
denied the Veteran's claim of service connection for PTSD in 
March 2002 because the Veteran's claimed in-service stressor 
was too vague to be capable of corroboration.  

The newly submitted evidence shows that the Veteran continues 
to embellish the circumstances surrounding his alleged in-
service stressor and has not reported the circumstances of 
his in-service stressor consistently so that corroboration of 
this alleged incident could be attempted.  Since filing his 
application to reopen his previously denied service 
connection claim for PTSD in August 2003, the Veteran has 
reported that his in-service stressor occurred variously in 
1981 (VA outpatient treatment in October 2004), in early 1982 
(VA examination in October 2004), in March or April 1982 
(July 2007 statement), in February 1982 (VA examination in 
April 2008), and on October 22, 1981 (May 2009 Travel Board 
hearing testimony).  

The newly submitted evidence also shows that the Veteran has 
provided multiple vague and conflicting descriptions of his 
alleged in-service stressor.  On VA outpatient treatment in 
March 2002, the Veteran reported that his in-service stressor 
related to unspecified "atrocities" he had seen while on 
active service in Central America.  As the RO has determined 
previously, there is no support in the Veteran's service 
personnel records for his assertion that he participated in 
"secret missions" in Central America during active service.  
In December 2002, the Veteran referred to vague "combat 
experiences."  Again, there is no support in the Veteran's 
service personnel records, including his DD Form 214, for his 
assertion of combat experience at any time during active 
service.  Beginning in October 2004, the Veteran has 
contended that the circumstances of his in-service left 
shoulder injury led to his PTSD.  Again, the Board notes that 
the Veteran has not reported the circumstances of his in-
service left shoulder injury consistently to his post-service 
treating physicians.  For example, on VA examination in 
October 2004, the Veteran reported that his left shoulder was 
injured in a fight in early 1982.  On VA outpatient treatment 
later in October 2004, however, the Veteran reported that he 
had been "jumped" and his left shoulder had been injured by 
unknown assailants while on guard duty in 1981.  In a July 
2007 statement, the Veteran contended that he had been 
physically assaulted by others and his left shoulder had been 
injured in March or April 1982.  On VA examination in April 
2008, the Veteran reported that he had injured his left 
shoulder in February 1982 while falling down stairs and this 
incident involved "racial discrimination."  On VA 
outpatient treatment in April 2009, the Veteran admitted that 
he had lied about injuring his left shoulder during active 
service as a result of a gunshot wound (which was the basis 
for his original service connection claim for PTSD).  
Finally, the Veteran testified at his May 2009 Travel Board 
hearing, that he had incurred PTSD after his left shoulder 
was injured during a physical assault on October 21, 1981.  
Given the Veteran's inconsistencies in describing both the 
circumstances of his in-service stressor and when an alleged 
incident occurred during active service, the Board finds that 
his lay statements and Travel Board hearing testimony are 
inherently incredible and entitled to no probative value.

Thus, in the absence of any credible evidence of an in-
service stressor, the newly submitted evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  Because new and material evidence 
has not been received, the Board finds that the previously 
denied claim of service connection for PTSD is not reopened.


ORDER

As new and material evidence has not been received, the 
previously denied claim of service connection for PTSD is not 
reopened.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


